DETAILED ACTION
This office action is sent in response to an Amendment/Req. Reconsideration-After Non-Final Rejection filed 11/12/2021.
Claims 1-6, 8-9, 11-12, 14, and 20 have been amended.   Claims 7, 10, and 19 have been cancelled.  Claim 21 is new.   Thus claims 1-6, 8-9, 11-18, and 20-21 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claims 3 and 13, the prior art does not teach or suggest ‘wherein to initialize the plurality of storage application layers and the device comprises to send a discovery request to each of the storage application layers and the data storage device, the discovery request including a timestamp to synchronize the first and second storage events and further including a specified polling frequency’.
Examiner is able to find art where to initialize the storage device comprises configuring the data storage device with a polling frequency, and a data storage device configuring the event monitoring/processing device with a timestamp to synchronize the first and second storage events.   See Kamrowski et al., 2009/0282096 A1.  However, examiner is unable to find 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-9, 11-12, 14-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chakkassery (Chakkassery Vidyadharan et al., US 10756990 B1).

Regarding claim 1, An apparatus (Chakkassery, column 46, lines 66-67 discloses the invention may be implemented in an apparatus) comprising: an I/O subsystem to: receive a first storage event captured by a data storage device (Chakkassery column 14, lines 18-28 that discloses the central monitoring system monitors applications that consume storage resources and identifies the consumption of storage resources as a performance issued.   Chakkassery, column 10, lines 10-14, that discloses monitoring agents may store or log information about status changes at their local server, which is an example of an n event captured by a data storage device.   Chakkassery Figs. 1A and 1B that shows databases 180A and 180B with for a time period, (Chakkassery, column 5, lines 53-56 discloses the system may monitor transactions based on the period of time they take to complete, thus are monitored for a time period.)
wherein the first storage event includes a storage operation, (Chakkassery column 14, lines 18-28 discloses the central monitoring system monitors applications that consume storage resources, thus first storage event may be a log of an event from an application request that consumes storage resources, thus is an example of a storage event that includes a storage operation.)  and receive a second storage event captured by one or more of a plurality of storage application layers for the time period,  wherein the second storage event includes a storage operation;  (Chakkassery column 16, lines 1-13 discloses an inter-layer Round Trip Time (RTT) measurement, including RTT values associated with network performance within and between service layers of a network, where the RTT is an example of latency and the RTT within a service layer of the network is an example of an average I/O latency for participating layers of an application that executes network based operations such a storage request of Chakkassery.   Examiner notes that the time period of the inter-layer RTT is an example of a period during the time period.   The second storage event captured may be associated with a second service layer.   See also Chakkassery column 14, lines 8-13 that discloses services layers may be expressed per Fig. 1C, and additionally may include a proxy layer, a context layer, a virtual machine layer, a micro service layer, etc.   Thus, the service layers monitored by Chakkassery go 
and a processor (Chakkassery Figs 2. and 3. element Processor 213 contained in the Central Monitoring System 210 and supporting para column 20, line 27-44) to: correlate the first storage event captured by the data storage device with the second storage event captured by one or more of the plurality of storage application layers for the time period, (Chakkassery Figs. 2 and 3 showing Optimize 225 element and supporting para column 22, lines 17-34 that disclose the optimization module 225 correlates monitoring information to one or more applications executing within platforms on behalf of an application or process associated with high or low utilization levels of infrastructure resources, various metrics associated with network performance, etc..   See also Chakkassery Fig. 4G that shows the data is trended over a plurality of time periods such as quarterly or per column 39, lines 40-43 but may also be trended over more or less frequently measured periods.)
determine an average I/O latency for participating layers for a given application workload based on storage accesses recorded from each of the participating layers during the time period, (Chakkassery column 16, lines 1-13 discloses an inter-layer Round Trip Time (RTT) measurement, including RTT values associated with network performance within and between service layers of a network, where the RTT is an example of latency and the RTT within a service layer of the network is an example of an average I/O latency for participating layers of an application that executes network based operations such as the storage requests of Chakkassery.   Examiner notes that the time period of the inter-layer RTT is an example of a period during the time period.)
wherein the participating layers include the one or more storage application layers (Chakkassery column 16, lines 1-13 that discloses the service layers of a network are monitored, thus are participating layers of an application that makes storage requests across a network.) and the data storage device; (Chakkassery Fig. 1C Databases 180A and 180b and supporting para column 7, lines 47-49 that discloses a database is a data store, thus may be a file system.)
generate a visualization of the correlated first and second storage events for the time period and associated statistics,  the associated statistics including the I/O latency for the participating layers; (Chakkassery, column 14, lines 52-58  discloses the Central monitoring system 110 correlates monitored metrics (i.e. a plurality of metrics) and associated data with applications and identifies an application that is causing or experiencing high utilization levels that are identified as a performance issue.  Chakkassery column 6, lines 1-6 and 19-21 discloses that if the RTT is more than a threshold time, the operations may be identified for further review and associated information presented on a dashboard where dash board facilitate visualization.   Chakkassery column 5, lines 50-53 discloses dashboards are used to present information for a number of different types of fields or data points that are directly or indirectly associated with monitored services.)
and perform, in response to the generated visualization matching a reference visualization associated with a performance issue, a corrective action to handle the performance issue. (Chakkassery, Fig. 7 elements 702, correlate data to an application, 703 identify a performance issue, 704 determine an action to address the performance issue, 705 request approval to perform action as well as supporting paras column 43 line 51 through column 45 line 39.)

Regarding claim 4, Chakkassery teaches all of the limitations of claim 1 above.  Chakkassery further teaches wherein the processor (Chakkassery Figs 2. and 3. element Processor 213 contained in the Central Monitoring System 210 and supporting para column 20, line 27-44) is to cause the data storage device to record the first storage event occurring thereon.  (Chakkassery column 9, lines 50-67 discloses the Central monitoring system may configure one or more monitoring agents that generate signals that information about how and when to report status changes, thus cause the data storage device to record storage events). 

Regarding claim 5, Chakkassery teaches all of the limitations of claim 4 above.  Chakkassery further teaches wherein the processor is to periodically request the recorded storage event from the data storage device.  (Chakkassery column 15, lines 28-46 discloses the Central monitoring system may adjust, improve, or optimize loads based on periodic diagnostic requests.   Chakkassery, column 9, lines 15-22 discloses the central monitor system may query the devices and/or monitoring agents executing on the devices that monitor signals (i.e. events).)

Regarding claim 6, Chakkassery teaches all of the limitations of claim 1 above.  Chakkassery further teaches wherein the processor 6. (Currently Amended) The apparatus of claim 1, wherein the processor is to cause each of the storage application layers to record the second storage event occurring thereon.  
 is to cause each of the storage application layers to record the second storage event occurring thereon.  (Chakkassery column 9, lines 50-67 discloses the Central monitoring system may configure one or more monitoring agents that generate signals that information about how and when to report status changes, thus cause the data storage device to record storage events.    Chakkassery reports a plurality of events thus would record a second storage event.). 

Regarding claim 8, Chakkassery teaches all of the limitations of claim 1 above.  Chakkassery further teaches wherein to generate a visualization of the correlated first and second storage events  (Chakkassery column 11, lines 32-59 discloses dynamic hierarchical views based on a network administrator's request to display information about the status of one or more nodes (thus represents one or more selectable views), including information derived from information in the data store.   Information derived from information in the data store is an example of correlated first and second storage events.)

Regarding claim 9, Chakkassery teaches all of the limitations of claim 8 above.  Chakkassery further teaches wherein the processor is further to: receive a selection of one of the selectable views indicative of the time period; and expand the visualization to include statistics associated with the selected view (Chakkassery column 35 line 15 through column 37, line 57 discloses application statistics, including performance information, are included within the user interface presented to the administrator.   Note Figs 4C, and 4D display the 

Regarding claim 11, Chakkassery teaches A computer-implemented method (Chakkassery [Abstract] and column 1, lines 52-53 discloses the embodiment may be a computer-implemented method) 
comprising: capturing, by one or more processors, (Chakkassery Figs 2. and 3. element Processor 213 contained in the Central Monitoring System 210 and supporting para column 20, line 27-44. ) a first storage event and a second storage event in a data storage subsystem for a specified time period, (Chakkassery Figs. 2 and 3 showing Optimize 225 element and supporting para column 22, lines 17-34 that disclose the optimization module 225 correlates monitoring information to one or more applications executing within platforms on behalf of an application or process associated with high or low utilization levels of infrastructure resources, various metrics associated with network performance, etc..   See also Chakkassery Fig. 4G that shows the data is trended over a plurality of time periods such as quarterly or per column 39, lines 40-43 but may also be trended over more or less frequently measured periods. there is a plurality of events, thus there is a first and second event to chart.)
the data storage subsystem including a plurality of storage application layers (Chakkassery  Fig. 1C that show 4 applications layers eb Server, Application Server, Container, and Database and supporting paragraphs column 13, line 41 through column 14 line34) and one or more data storage devices, (Chakkassery Fig. 1C Databases 180A and 180b and 
the first storage event being captured on one of the data storage devices and the second storage event being captured by one or more of the plurality of storage application layers, (Chakkassery column 14, lines 18-28 that discloses the central monitoring system monitors applications that consume storage resources and identifies the consumption of storage resources as a performance issued.   Chakkassery, column 10, lines 10-14, that discloses monitoring agents may store or log information about status changes at their local server, which is an example of an n event captured by a data storage device.   Chakkassery Figs. 1A and 1B that shows databases 180A and 180B with monitoring agents 181A and 181B respectively. Chakkassery column 7, lines 47-49 discloses a database is a data store, thus may be a file system.  Thus, Chakkassery monitors applications that generate storage requests to databases 181A and 181B that consume storage resources and generate status changes to the system, which are an example of an event.)  
wherein the first storage event and the second storage event include storage operations; (Chakkassery column 14, lines 18-28 discloses the central monitoring system monitors applications that consume storage resources, thus first storage event may be a log of an event from an application request that consumes storage resources, thus is an example of a storage event that includes a storage operation.) 
correlating the first storage event captured by each data storage device with the second storage event captured by one or more of the plurality of storage application layers for the specified time period (Chakkassery Figs. 2 and 3 showing Optimize 225 element and 
determining an average I/O latency for participating layers for a given application workload based on storage accesses recorded from each of the participating layers during the time period, (Chakkassery column 16, lines 1-13 discloses an inter-layer Round Trip Time (RTT) measurement, including RTT values associated with network performance within and between service layers of a network, where the RTT is an example of latency and the RTT within a service layer of the network is an example of an average I/O latency for participating layers of an application that executes network based operations such as the storage requests of Chakkassery.   Examiner notes that the time period of the inter-layer RTT is an example of a period during the time period.)
wherein the participating layers include the one or more storage application layers (Chakkassery column 16, lines 1-13 that discloses the service layers of a network are monitored, thus are participating layers of an application that makes storage requests across a network.) and the data storage device; (Chakkassery Fig. 1C Databases 180A and 180b and supporting para column 7, lines 47-49 that discloses a database is a data store, thus may be a file system.)
generating a visualization of the correlated storage events for the specified time period; (Chakkassery column 5, lines 50-53 discloses dashboards are used to present 
and performing, in response to the generated visualization matching a reference visualization associated with a performance issue, a corrective action to handle the performance issue.  (Chakkassery, Fig. 7 elements 702, correlate data to an application, 703 identify a performance issue, 704 determine an action to address the performance issue, 705 request approval to perform action as well as supporting paras column 43 line 51 through column 45 line 39.)

Regarding claim 12, Chakkassery teaches all of the limitations of claim 11 above.  Chakkassery further teaches further comprising initializing the plurality of storage application layers and the data storage devices to capture the first and second storage events. (Chakkassery column 5, lines 50-53 discloses dashboards are used to present information for a number of different types of fields or data points that are directly or indirectly associated with monitored services.)

Regarding claim 14, Chakkassery teaches all of the limitations of claim 11 above.  Chakkassery further teaches wherein capturing the first and second storage events in data storage subsystem for the specified time period comprises: causing one of the data storage devices to record the first storage event occurring thereon; (Chakkassery, column 19, lines 10-11 discloses that host 270 may correspond to one or more application servers 170 of Fig. 1A and Fig. 1B.   Thus, the Storage 280 shown in Host 270 of Fig. 2 may collect events via agent 282 
and periodically requesting the recorded first storage event from one of the data storage devices.  (Chakkassery column 15, lines 28-46 discloses the Central monitoring system may adjust, improve, or optimize loads based on periodic diagnostic requests.   Chakkassery, column 9, lines 15-22 discloses the central monitor system may query the devices and/or monitoring agents executing on the devices that monitor signals (i.e. events).)

Regarding claim 15, Chakkassery teaches all of the limitations of claim 11 above.
The remainder of claim 15 recites limitations described in claim 6 above, and thus are rejected based on the teachings and rationale as described in claim 6 above.   

Regarding claim 16, wherein determining, from the captured first and second storage events, the one or more statistics comprises correlating the captured first and second storage events between the storage application layers and the one of data storage devices for the specified time period.  (Chakkassery column 16, lines 1-13 discloses an inter-layer Round Trip Time (RTT) measurement, including RTT values associated with network performance within and between service layers of a network, where the RTT is an example of latency and the RTT within a service layer of the network is an example of an average I/O latency for participating layers of an application that executes network based operations such a storage request of Chakkassery.   The RTT may be measured for a plurality of service layers so there may be a 

Regarding claim 17, Chakkassery teaches all of the limitations of claim 16 above. 
The remainder of claim 15 recites limitations described in claim 8 above, and thus are rejected based on the teachings and rationale as described in claim 8 above.   

Regarding claim 18, Chakkassery teaches all of the limitations of claim 17 above.
The remainder of claim 18 recites limitations described in claim 9 above, and thus are rejected based on the teachings and rationale as described in claim 9 above.   

Regarding claim 20, Chakkassery teaches A compute device, comprising: a data storage subsystem (Chakkassery Fig. 3 hosts 270 which is an example of a compute device comprising a data storage system (storage 280)) 
having a plurality of storage application layers (Chakkassery column 16, lines 1-13 that discloses the service layers of a network are monitored, thus are participating layers of an application that makes storage requests across a network. See also Chakkassery column 14, 
a data storage device, ((Chakkassery Fig. 3 hosts 270 which is an example of a data storage device.)
the data storage device to capture a first storage event thereon for a specified time period, (Chakkassery Figs. 2 and 3 showing Optimize 225 element and supporting para column 22, lines 17-34 that disclose the optimization module 225 correlates monitoring information to one or more applications executing within platforms on behalf of an application or process associated with high or low utilization levels of infrastructure resources, various metrics associated with network performance, etc..   See also Chakkassery Fig. 4G that shows the data is trended over a plurality of time periods such as quarterly or per column 39, lines 40-43 but may also be trended over more or less frequently measured periods. there is a plurality of events, thus there is a first and second event to chart.)
 wherein the first storage event includes a storage operation; (Chakkassery column 14, lines 18-28 discloses the central monitoring system monitors applications that consume storage resources, thus first storage event may be a log of an event from an application request that consumes storage resources, thus is an example of a storage event that includes a storage operation.) 
means for capturing a second storage event by one or more of the plurality of application layers for a specified time period, (Chakkassery Figs. 2 and 3 showing Optimize 225 
wherein the second storage event includes a storage operation; (Chakkassery column 14, lines 18-28 discloses the central monitoring system monitors applications that consume storage resources, thus first storage event may be a log of an event from an application request that consumes storage resources, thus is an example of a storage event that includes a storage operation.) 
means for correlating the first storage event captured by the data storage device with the second storage event captured by one or more of the plurality of storage application layers for the specified time period;  (Chakkassery Figs. 2 and 3 showing Optimize 225 element and supporting para column 22, lines 17-34 that disclose the optimization module 225 correlates monitoring information to one or more applications executing within platforms on behalf of an application or process associated with high or low utilization levels of infrastructure resources, various metrics associated with network performance, etc..   See also Chakkassery Fig. 4G that shows the data is trended over a plurality of time periods such as quarterly or per column 39, lines 40-43 but may also be trended over more or less frequently measured periods. there is a plurality of events, thus there is a first and second event to chart.)
means for determining an average I/O latency for participating layers for a given application workload based on storage accesses recorded from each of the participating layers during the time period, (Chakkassery column 16, lines 1-13 discloses an inter-layer Round Trip Time (RTT) measurement, including RTT values associated with network performance within and between service layers of a network, where the RTT is an example of latency and the RTT within a service layer of the network is an example of an average I/O latency for participating layers of an application that executes network based operations such a storage request of Chakkassery.   Examiner notes that the time period of the inter-layer RTT is an example of a period during the time period.   The second storage event captured may be associated with a second service layer.   See also Chakkassery column 14, lines 8-13 that discloses services layers may be expressed per Fig. 1C, and additionally may include a proxy layer, a context layer, a virtual machine layer, a micro service layer, etc.   Thus, the service layers monitored by Chakkassery go beyond a single application Server layer and network layers and there may be an RTT measure between and among the plurality of layers.)
wherein the participating layers include the one or more storage application layers (Chakkassery column 16, lines 1-13 that discloses the service layers of a network are monitored, thus are participating layers of an application that makes storage requests across a network.) and the data storage device; (Chakkassery Fig. 1C Databases 180A and 180b and supporting para column 7, lines 47-49 that discloses a database is a data store, thus may be a file system.)
means for generating a visualization of the correlated first and second storage events for the specified time period; (Chakkassery, column 14, lines 52-58 discloses the Central monitoring system 110 correlates monitored metrics (i.e. a plurality of metrics) and associated 
and means for performing, in response to the generated visualization matching a reference visualization associated with a performance issue, a corrective action to handle the performance issue.  (Chakkassery, Fig. 7 elements 702, correlate data to an application, 703 identify a performance issue, 704 determine an action to address the performance issue, 705 request approval to perform action as well as supporting paras column 43 line 51 through column 45 line 39.)

Regarding claim 21, Chakkassery teaches all of the limitations of claim 1 above.  Chakkassery further teaches wherein: wherein the first storage event includes an internally generated storage operation in the data storage device during the time period; and wherein the second storage event includes a host-triggered storage operation during the time period from one or more of the plurality of storage application layers.   (Chakkassery, column 19, lines 10-11 discloses that host 270 may correspond to one or more application servers 170 of Fig. 1A and Fig. 1B.    Chakkassery, column 5 line 65 through column 6, line 6 discloses that network events may be based on data generated internally.  Chakkassery column 14, lines 18-


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chakkassery as applied in claim 1 above and further in view of Singh (SINGH et al., US 2015/0019913 A1).

Regarding claim 2, Chakkassery teaches all of the limitations of claim 1 above.  Chakkassery column 9, lines 50-67 discloses the Central monitoring system may configure one or more monitoring agents that generate signals that instruct how and when to report status changes.  However Chakkassery does not explicitly teach wherein the processor is further to initialize the plurality of storage application layers and the data storage device to capture the first and second storage events.  
Singh, of a similar field of endeavor, further discloses wherein the processor is further to initialize the plurality of storage application layers and the data storage device to capture the first and second storage events.  (Singh [0012] discloses each technology layer may be configured as an independent layer and may include a device that gather specific performance statistics that generates alerts that are stored in log files.)
Chakkassery and Singh are in a similar field of endeavor as both relate to monitoring and correlating events generated at a variety of application layers.   Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the initialization in the plurality of application and data storage devices.   One would be motivated to do so in order to (Singh [0011]-[0013]) capture events from groups of devices arranged in stacks of technology layers that may run as a set of stand-




Response to Remarks

Examiner thanks applicant for their remarks and claim amendments of 11/12/2021.  They have been fully considered.   Applicant’s remarks with respect to claim 1 with respect to Singh and further in view of Ghose and IBM Director are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chakkassery (US 10,6756,990 B1) for claim 1.

Applicant’s remarks with respect to independent claims 11 and 20 are based on logic similar to that of claim 1, thus have been addressed in the claim rejections and remarks relating to claim 1 above.

Applicant’s arguments relating to dependent claims 1, 4-6, 8-9,12, 1-19, and 21 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138